184 F.2d 119
BELSHIPS CO., LTD, SKIBS A/S,v.THE REPUBLIC OF FRANCE.
No. 21752.
United States Court of Appeals Second Circuit.
Argued Aug. 29, 1950.Decided Aug. 30, 1950.

Charles S. Haight, New York City (Haight, Deming, Gardner, Poor & Havens, and Pyne, Lynch & Smith, Anthony V. Lynch, Jr., and Joseph A. Schimski, all of New York City, on the brief), for petitioner.
Fowler Hamilton, New York City (Cleary, Gottlieb, Friendly & Cox, Jerome E. Hyman, and Harold P. Thomson, Jr., all of New York City, and George Ball, Washington, D.C. on the brief), for respondent-libellant.
Before SWAN, CLARK, and FRANK, Circuit Judges.
PER CURIAM.


1
While we have authority to issue one of the extraordinary writs here prayed for in aid of our appellate jurisdiction, we have been admonished that this should be done only when necessary in extraordinary cases, and not as a means of interlocutory appeal.  Ex parte Fahey, 332 U.S. 258, 67 S. Ct. 1558, 91 L. Ed. 2041; Bank Line v. United States, 2 Cir., 163 F.2d 133.  We fail to see how the taking of depositions of witnesses who have their own remedy if they are improperly subpoenaed and whose testimony has not yet been and may never be offered in evidence at the trial satisfies these standards.  Accordingly we dismiss the petition.


2
Petition dismissed.